Citation Nr: 0636355	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Decatur, 
Georgia.  This action denied the veteran's request to reopen 
his claim for entitlement to service connection for a lower 
back disability.  Since the issuance of that decision, the 
veteran has relocated to Florida, and his claim is now 
handled by the St. Petersburg, Florida, RO.  

In June 2006, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing is of record.

The issue of entitlement to service connection for a lower 
back disability addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in the decision portion of 
this Decision/Remand has been obtained by the RO.

2.  Service connection for a lower back disability was denied 
by the RO in a rating action dated November 1978.  It was 
determined in that decision that the veteran did not have an 
actual, ratable back disability, and as such, service 
connection could not be granted.

3.  The evidence received subsequent to the November 1978 RO 
rating action includes medical treatment records, VA 
examination reports, written statements made by the veteran, 
and testimony before the Board.  This evidence does raise a 
reasonable possibility of substantiating the veteran's claim 
of service connection for a lower back disability.  


CONCLUSIONS OF LAW

1.  The November 1978 rating decision denying entitlement to 
service connection for a lower back disability is final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1978); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been submitted, and the 
claim for entitlement to service connection for a lower back 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) became effective in November 2000.  This liberalizing 
legislation is applicable to all claims for VA benefits, to 
include claims to reopen previously denied claims of service 
connection.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for a lower back disability was received in May 2002, these 
regulatory provisions apply.  The Board observes, however, 
that the VCAA appears to have left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2005).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a lower back 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the veteran's 
service-connection claim for a lower back disability, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In September 1978, the veteran submitted a claim to the VA 
asking that service connection be granted for a lower back 
disability.  He contended that he had injured his lower back 
in service and that after service, he continued to suffer 
from pain and discomfort in the lower back.  

Following the presentation of his claim, the RO reviewed the 
veteran's records and then concluded that that the veteran 
then did not have a current lower back disability.  As such, 
the RO found that service connection was not warranted.  The 
veteran was notified of the November 1978 decision but he did 
not appeal.  Hence, that decision became final.

In May 2002, the veteran submitted a request to reopen his 
claim involving his lower back.  The veteran submitted 
additional documents and provided written testimony in which 
he stated that he had continued to experience pain and 
discomfort in the lower back.  Of interest is a VA General 
Medical Examination Report, dated July 2000, in which the 
medical examiner writes the following:

Chronic low back pain with subjective leg 
weakness and lack of endurance which was 
partial basis for classification as 
disabled by the Social Security 
Administration.  It is as likely as not 
that this was related to his back injury 
during the military; however, no military 
hospital records or C-file are available 
for review.  

The veteran's file was reviewed and in May 2003, the RO 
concluded that the veteran had not submitted new and material 
evidence sufficient to reopen his claim.  The veteran was 
notified and he has appealed to the Board for review.

As noted above, the matter of the veteran's entitlement to 
service connection for a lower back disability has been the 
subject of an adverse prior final decision.  As a result, 
service connection for this disorder may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a November 1978 rating decision denied the 
veteran's claim seeking entitlement to service connection for 
a lower back disability.  The basis for the denial was that 
the veteran did not have an existing lower back disability.  
The veteran was notified of that decision but he did not 
perfect his appeal; hence, it became final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

When the RO denied service connection, it based its decision 
on the veteran's service medical records and the veteran's 
application for benefits.  In making its decision, the RO 
concluded that there was no evidence showing that the veteran 
actually had the claimed disability.  Since then, the veteran 
has submitted written statements, he has provided testimony 
before the Board, and he has proffered private and VA medical 
treatment records.  Most importantly, a VA doctor has opined 
that the veteran now has a lower back disability and that 
said condition is more than likely related to the veteran's 
military service.  

This evidence is new.  It was not of record prior to November 
1978.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some type of disability of 
the lower back.  And it also implies that the found 
disability is related to the veteran's military service.  
Hence, it is the conclusion of the Board that this evidence 
is material because it does relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a lower back disability is 
reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2006).  
Hence, the claim will be remanded for the purpose of 
obtaining a medical determination concerning the etiology of 
the appellant's current lower back disability.




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a lower back 
disability.  To this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for a 
lower back disability, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2005).  In this instance, the 
examiner in July 2000 hedged his opinion concerning the 
etiology of the veteran's lower back disorder when he stated 
that his diagnosis was accomplished without the benefit of 
reviewing the veteran's claims folder including his service 
medical records.  The Board believes that a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment records so that the 
disability evaluation will be a fully informed one should be 
accomplished in regards to the appellant's claim for service 
connection.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2004 for his lower back 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the AMC/RO 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

2.  The AMC/RO should return the claims 
folder to the Lake City, Florida, VA 
Medical Center (VAMC), and specifically 
to the examiner who examined the veteran 
in July 2000.  If the examiner (and/or 
the examining provider) is still on staff 
at the VAMC, the examiner should be asked 
to comment on one item that was not 
covered in the original physical 
evaluation request.  The examiner should 
comment on the following:  

After reviewing the veteran's claims 
folder along with his service medical 
records, would he agree with the 
conclusion he made in July 2000 that the 
veteran's back disability was related to 
his military service?  If appropriate, 
the doctor should explain why he now 
disagrees with his previous diagnosis.  

3.  If the examiner is no longer on staff 
at the VAMC, the RO should schedule the 
veteran for a VA examination, by an 
appropriate specialist, to evaluate his 
claimed back disability.  The claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from a lower back disability, 
and, if so, the etiology of the claimed 
disorder.  The examiner is asked to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service disease or injury.  If this 
matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the headaches, such 
testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


